         Case 1:19-cv-03185-RDM Document 20 Filed 12/03/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ENZO COSTA, et al.,

               Plaintiffs,

               v.
                                                       Case No. 1:19-cv-3185 (RDM)
DISTRICT OF COLUMBIA, et al.,

               Defendants.


                                   JOINT STATUS REPORT

       The parties in this matter submit this joint status report pursuant to the Court’s November

20, 2019 Minute Order.

       1. The parties initially met on November 14, 2019 regarding Plaintiffs’ November 5,

2019 Emergency Motion for Leave to Conduct Limited Expedited Discovery for the Purpose of

Determining Status of Conditions and Impact on Patient Care.

       2. The parties submitted a Joint Status Report on November 19, 2019 (Dkt 17)

requesting that this Court hold the Emergency Motion in abeyance while the parties continued

discussions.

       3. Defendants have provided additional information and documents that have narrowed

but not resolved the scope of issues presented by Plaintiffs’ motion. As a result, Defendants

believe Plaintiffs should withdraw their motion, but Plaintiffs disagree.

       4. The parties believe further progress can be made through continued discussions.

       5. Accordingly, the parties request that the motion continue to be held in abeyance—

including Defendants’ obligation to oppose—while these discussions continue.
         Case 1:19-cv-03185-RDM Document 20 Filed 12/03/19 Page 2 of 3



       6. The parties will update the Court on the status of the dispute on or before December

17, 2019, at which point Plaintiffs will advise the Court if the motion needs to be reactivated.

 Dated: December 3, 2019                             Respectfully submitted,

 KARL A. RACINE                                      /s/ John A. Freedman
 Attorney General for the District of Columbia       John A. Freedman (D.C. Bar No. 453075)
                                                     Tirzah S. Lollar (D.C. Bar No. 497295)
 TONI MICHELLE JACKSON                               ARNOLD & PORTER LLP
 Deputy Attorney General                             601 Massachusetts Ave., NW
 Public Interest Division                            Washington, D.C. 20001
                                                     Tel.: (202) 942-5000
 /s/ Fernando Amarillas                              Fax: (202) 942-5999
 FERNANDO AMARILLAS [974858]                         John.Freedman@aporter.com
 Chief, Equity Section                               Tirzah.Lollar@arnoldporter.com

 /s/ Micah Bluming                                   Arthur B. Spitzer (D.C. Bar No. 235960)
 MICAH BLUMING [1618961]                             Scott Michelman (D.C. Bar No. 1006945)
 Assistant Attorney General                          Michael Perloff (D.C. Bar No. 1601047)
 441 Fourth Street, N.W.                             AMERICAN CIVIL LIBERTIES UNION
 Suite 630 South                                     FOUNDATION OF THE DISTRICT OF
 Washington, D.C. 20001                              COLUMBIA
 (202) 724-7272                                      915 15th Street NW, Second Floor
 (202) 730-1833 (fax)                                Washington, D.C. 20005
 micah.bluming@dc.gov                                (202) 457-0800
                                                     aspitzer@acludc.org
 Counsel for Defendants                              smichelman@acludc.org
                                                     mperloff@acludc.org

                                                     Kaitlin Banner (D.C. Bar No. 1000436)
                                                     Margaret Hart (D.C. Bar No. 1030528 )
                                                     Hannah Lieberman (D.C. Bar No. 336776 )
                                                     Jonathan Smith (D.C. Bar No. 396578 )
                                                     Maria Morris*
                                                     WASHINGTON LAWYERS’ COMMITTEE
                                                     FOR CIVIL RIGHTS AND URBAN
                                                     AFFAIRS
                                                     700 14th Street, NW, Suite 400
                                                     Washington, DC 20005
                                                     Phone: (202) 319-1000
                                                     Fax: (202) 319-1010
                                                     Kaitlin_banner@washlaw.org
                                                     margaret_hart@washlaw.org
                                                     hannah_lieberman@washlaw.org
                                                     jonathan_smith@washlaw.org

                                                 2
Case 1:19-cv-03185-RDM Document 20 Filed 12/03/19 Page 3 of 3



                                  maria_morris@washlaw.org

                                  *Admitted to practice law in Alabama, New
                                  York, and California. Practicing under the
                                  supervision of DC Bar members.




                              3
